Simmons, Justice.
Mrs. Roberts sued Ramsey in an action for slander. Her declaration alleged that “in a certain discourse which the defendant had with, of and concerning her, he used the following-slanderous and defamatory words, that is to say, ‘You’ (meaning the petitioner) ‘are a God damned thief’; meaning thereby that your petitioner was guilty of theft or larceny.” The evidence showed that-the defendant was her brother; that he was angry with-her son Alec, because Alec’s mule had eaten his (defendant’s) oats; that the defendant came to her house, and she saw that a difficulty might arise, as they were quarrelling, and told the defendant to go on home, and told Alec to go into the house. The defendant then said to her: “You shut up. You are a God damned thief, and all your children are damned thieves.” There were present Alec and another son of the plaintiff, and a negro girl, besides the plaintiff and the defendant; the words being spoken in a tone to be heard by all of them.
Upon motion of the defendant’s counsel, the court granted a nonsuit, and the plaintiff excepted. Counsel *433for the defendant in error argued before us to sustain the action of the court in granting a nonsuit in this case, that these words were not actionable per se, because they did not refer to any particular transaction, nor did they charge any special crime, but were merely abusive. ¥e think the words were actionable per se, and that it was not necessary for the plaintiff to prove that they referred to any particular transaction or charged any special crime. Our code, §2977, declares that it shall he slander to impute to another a crime punishable by law. To charge another with being a thief is in effect to charge him with the crime of larceny, which is a crime punishable by law. The injury to the reputation of the person is the gist of the action. In Odgers on Libel and Slander, p. 54, it is said : “Spoken words which impute that the plaintiff has been guilty of a crime punishable with imprisonment are actionable without proof of special damage.” “ The words must clearly impute a crime punishable with imprisonment, although they need not state the.charge with all the precision of an indictment. If merely fraud, dishonesty, immorality or vice be imputed, no action lies without proof of special damage. And even where words of specific import are employed • (such as thief” or “traitor”), still no action lies if the defendant can sattisfy the jury that they were uot intended to impute crime, but merely as general terms of abuse, and meant no more than “ rogue” or “ scoundrel,” and were so understood by all who heard the conversation. But if the bystanders reasonably understood the words as definitely charging the plaintiff with the commission of a crime, an action lies.” Id. 61. So it appears from this author that where the defendant claims that the words were intended, not to charge a crime, but merely as words of abuse, the defendant must satisfy the jury that such was the intention. The words being action*434able per se, and the defendant not having put in any evidence to explain them, or to show that they were intended as words of abuse only and were so understood by the bystanders, the court erred in granting a nonsuit. See also, upon this subject, Townshend on Slander and Libel, p. 168; Newell on Defamation, Slander and Libel, p. 118; 13 Am. & Eng. Enc. of L. p. 344, and numerous cases cited; Pledger v. Hathcock, 1 Kelly, 550; Little v. Barlow, 26 Ga. 423; Henderson v. Fox, 80 Ga. 479, and 83 Ga. 233 ; Quigley v. McKee, 53 Am. Rep. 320. Judgment reversed.